United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-3722
                     ___________________________

                          United States of America,

                     lllllllllllllllllllllPlaintiff - Appellee,

                                        v.

                          Christopher Paul Chmela,

                   lllllllllllllllllllllDefendant - Appellant.
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                         Submitted: August 06, 2020
                           Filed: August 11, 2020
                               [Unpublished]
                               ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
      Christopher Chmela appeals the sentence imposed by the district court1 after
he pleaded guilty to enticement of a minor. Chemla entered his plea according to a
plea agreement that included an appeal waiver. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence.

       We will enforce the appeal waiver in this case because Chmela entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the appeal waiver, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc). Further, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the
scope of the appeal waiver. Accordingly, we dismiss this appeal based on the appeal
waiver, and we grant counsel’s motion to withdraw.
                       ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-